DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
Regarding claim 10, the limitation “audible alerts that are emitted the speaker” in line 3 should read “audible alerts that are emitted by the speaker”, or similar phrasing.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison (U.S Publication No. 2012/0184799 A1).
Regarding claim 1, Harrison discloses a monitoring system (Fig. 3) comprising: a monitoring device configured to removably attach to a tracheotomy tube (external orthotic neck device 210, see Paragraphs 0009 and 0052-0053; The device is capable of being removably coupled to a tracheostomy tube; also see Fig. 2a/b for example, the system is configured to be placed on the patient’s neck), the 
Regarding claim 9, Harrison discloses the device of claim 1.
Harrison further discloses wherein the monitoring device further includes a microcontroller (microprocessor and memory device 302, see Paragraph 0053) that is configured to receive data sensed by the skin sensor and generate an alert if the data indicates the skin sensor is not in contact with the skin (see Paragraph 0053, the microprocessor and memory device monitors the data from the force sensor, which may be passed to a visual display for output to provide an indication of unacceptable or acceptable readings from the force sensor such as if the sensor is not in contact with the skin; A lack of contact would give a reading of no force, which may be indicated as being unacceptable).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 1, in view of Koblanski (U.S Publication No. 2002/0115936 A1).
Regarding claim 5, the device of Harrison discloses the device of claim 1.
Harrison is silent regarding wherein the monitoring device further includes an accelerometer configured to sense vibrations transmitted by the tracheotomy tube.
Koblanski teaches an accelerometer configured to sense vibrations transmitted by a tracheal tube (see Paragraph 0053, the accelerometer 40 is capable of sensing vibration in endotracheal tube 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison to have included an accelerometer configured to sense vibrations from the tracheotomy tube, such as that taught by Koblanski, in order to detect movement of the tube and the trachea while the tube is located in the trachea (Paragraph 0053).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 1, in view of Westbrook (U.S Publication No. 2010/0240982 A1).
Regarding claim 8, Harrison discloses the device of claim 1. 
Harrison is silent regarding wherein the monitoring device further includes a microphone configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging.
Westbrook teaches a microphone (microphone 314, see Paragraph 0041) configured to sense sound waves that are indicative of patient breathing, coughing (see Paragraph 0041, the acoustic microphone may detect and recognize snoring or coughing/wheezing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison to have included a microphone configured to sense sound waves that are indicative of patient breathing or coughing, such as that taught by Westbrook, in order to identify breathing disruptions from the obtained airflow data (Paragraph 0041).
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 1 and 9, in view of Wall (U.S Patent No. 4,651,746 A).
Regarding claim 10, Harrison discloses the device of claim 9.
Harrison further discloses wherein monitoring device further includes a light and wherein the microcontroller is configured to generate visual alerts that are emitted by the light (see Paragraph 0053, a visual alert may be displayed by the indicator lights with visual display 304 coupled to the microcontroller 302).
Harrison is silent regarding a speaker and wherein a microcontroller is configured to generate audible alerts that are emitted from the speaker.
Wall teaches a speaker and wherein a microcontroller is configured to generate audible alerts that are emitted from the speaker (see Col. 2 lines 19-62 and Col. 3 lines 46-64; The speaker 22 coupled to microprocessor 54 is capable of generating an alarm if the detected parameters are outside of normal ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison to have included a speaker and to have the microcontroller generate audible alerts emitted from the speaker, such as that taught by Wall, in order to alert the operator of serious conditions in the patient (Col. 3 lines 46-64).
Regarding claim 11, the modified device of Harrison discloses the device of claim 10.
Harrison further teaches a wireless transmitter (wireless transmitter and connectivity 504, see Paragraph 0057) and wherein the microcontroller is further configured to generate alert signals that are wirelessly transmitted to other devices using the wireless transmitter (see Paragraph 0020, the data from the force sensor may be wirelessly transferred to a computer or external data storage device; also see Paragraph 0053, the microprocessor may generate signals indicative of unacceptable force detected by the force sensor 300).
Regarding claim 12, the modified device of Harrison discloses the device of claim 11.
Harrison further discloses a separate device configured to receive alert signals wirelessly transmitted by the monitoring device and generate its own alerts (see Paragraph 0057, an external computer and data storage device 500 may receive the force sensor data through wireless connectivity 504; also see Paragraph 0056, either the microprocessor and memory 302 or the programmed computer . 
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Christopher (U.S Publication No. 2014/0238398 A1).
Regarding claim 1, Wondka discloses a monitoring system (Fig. 31-32) comprising: a monitoring device (monitoring device housing 222, Fig. 28-32 and Paragraphs 0127 and 0132) configured to removably attach to a tracheotomy tube (see Fig. 28A/B, the pressure transducer may removably attach to the flange of the tracheotomy tube).
Wondka is silent regarding wherein the monitoring device including a skin sensor configured to detect contact with skin of a patient’s neck.
Christopher teaches a tracheotomy device including a skin sensor configured to detect contact with skin of a patient’s neck (see Paragraph 0083, the sensor may monitor pulse oximetry or tissue CO2 and may be in contact with the skin and more particularly may be placed at the tissue interface of a tracheal stoma; It is noted that such measurements would detect contact with the skin, as proper contact with the skin would provide a readout of oximetry while disengagement of the sensor from the skin would no longer provide a reading of such parameters).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to include an additional sensor positioned against the patient’s skin configured to detect contact with the skin of a patient’s neck, such as that taught by Christopher, in order to measure oximetry and other parameters from the patient’s skin to relay back for control of the rest of the device (Paragraph 0083).
Regarding claim 2, the modified device of Wondka discloses the device of claim 1.
Wondka further discloses wherein the monitoring device is configured to removably attach to a flange of the tracheotomy tube (see Fig. 28-33, the transducer 222 may be attached to the flange 115; also see Paragraphs 0132, the transducer may be a part of the gas delivery circuit, ventilation tube, or the tracheostomy tube and may be removably attached).
Regarding claim 3, the modified device of Wondka discloses the device of claim 2.

Regarding claim 6, the modified device of Wondka discloses the device of claim 1.
Wondka further discloses wherein the monitoring device further includes an optical sensor configured to sense patient physical parameters (see Paragraph 0117 and Paragraph 0126, sensing elements S1 and S2 may be in the form of an optical sensor to detect air flow or respiration; also see Fig. 14)
Regarding claim 7, the modified device of Wondka discloses the device of claim 6.
Wondka further teaches wherein the patient physical parameters includes respiration rate (see Paragraphs 0117 and 0126, the sensing elements may detect the respiration phase and breath of the user over time, and thus the respiration rate; also see Fig. 14-15).
Claims 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Harrison (U.S Publication No. 2012/0184799 A1) and Christopher (U.S Publication No. 2014/0238398 A1).
Regarding claim 13, Wondka discloses a monitoring device (Fig. 31-32) comprising: a housing configured to removably attach to a flange of a tracheotomy tube (see Fig. 28-33, the monitoring device 222 may be attached to the flange 115; also see Paragraphs 0127 and 0132, the transducer 222 may be a part of the gas delivery circuit, ventilation tube, or the tracheostomy tube and may be removably attached); and a sensor provided on the housing (transducer 222, see Fig. 28-33; The sensor is provided on the housing of the tracheostomy device).
Wondka is silent regarding wherein the sensor is a skin sensor that is configured to detect contact with skin of a patient's neck.
Christopher teaches a tracheotomy device including a skin sensor configured to detect contact with skin of a patient’s neck (see Paragraph 0083, the sensor may monitor pulse oximetry or tissue CO2 and may be in contact with the skin and more particularly may be placed at the tissue interface of a tracheal stoma; It is noted that such measurements would detect contact with the skin, as proper contact 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to include an additional sensor positioned against the patient’s skin configured to detect contact with the skin of a patient’s neck, such as that taught by Christopher, in order to measure oximetry and other parameters from the patient’s skin to relay back for control of the rest of the device (Paragraph 0083).
Wondka is silent regarding a microcontroller contained within the housing that is configured to receive data sensed by the skin sensor and generate an alert if the data indicates the skin sensor is not in contact with the skin.
Harrison teaches a microcontroller (microprocessor and memory device 302, see Paragraph 0053) that is configured to receive data sensed by a skin sensor (force sensor 300, see Fig. 3a/b and Paragraph 0053, the force sensor may measure the skin contact pressure) and generate an alert if the data indicates the skin sensor is not in contact with the skin (see Paragraph 0053, the microprocessor and memory device monitors the data from the force sensor, which may be passed to a visual display for output to provide an indication of unacceptable or acceptable readings from the force sensor such as if the sensor is not in contact with the skin; A lack of contact would give a reading of no force, which may be indicated as being unacceptable).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to include a microcontroller to receive data from the sensor and generate an alert, such as that taught by Harrison, in order to provide an indication of if the sensed parameters from the skin sensor are within an acceptable range (Paragraph 0053).
Regarding claim 16, the modified device of Wondka discloses the device of claim 13.
Wondka further discloses wherein the monitoring device further includes an optical sensor configured to sense patient physical parameters (see Paragraph 0117 and Paragraph 0126, sensing elements S1 and S2 may be in the form of an optical sensor to detect air flow or respiration; also see Fig. 14).
	Regarding claim 19, the modified device of Wondka discloses the device of claim 13.

Regarding claim 20, Wondka discloses a method for monitoring a tracheotomy patient, the method comprising: removably attaching a monitoring device to a flange of a tracheotomy tube (see Fig. 29-30 and Paragraphs 0127-0129, the monitoring device housing 222 is removably attached to flange 115 of tracheotomy tube 28); inserting the tracheotomy tube into the throat of the patient (see Fig. 29-30, the tracheotomy tube is inserted into the throat of a patient); and a sensor (transducer 222, see Fig. 28-33 device).
Wondka is silent regarding detecting contact between a skin sensor of the monitoring device and a neck of the patient.
Christopher teaches a tracheotomy device including a skin sensor configured to detect contact with skin of a patient’s neck (see Paragraph 0083, the sensor may monitor pulse oximetry or tissue CO2 and may be in contact with the skin and more particularly may be placed at the tissue interface of a tracheal stoma; It is noted that such measurements would detect contact with the skin, as proper contact with the skin would provide a readout of oximetry while disengagement of the sensor from the skin would no longer provide a reading of such parameters).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to include an additional sensor positioned against the patient’s skin configured to detect contact with the skin of a patient’s neck, such as that taught by Christopher, in order to measure oximetry and other parameters from the patient’s skin to relay back for control of the rest of the device (Paragraph 0083).
Wondka is silent regarding generating an alert with the monitoring device when there is no longer contact detected between the skin sensor and the neck.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to include a microcontroller to receive data from the sensor and generate an alert, such as that taught by Harrison, in order to provide an indication of if the sensed parameters from the skin sensor are within an acceptable range (Paragraph 0053) and to maintain proper connection to the patient (Paragraph 0053).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Christopher (U.S Publication No. 2014/0238398 A1), as applied to claims 1-3, in further view of Westbrook (U.S Publication No. 2010/0240982 A1).
Regarding claim 4, the modified device of Wondka discloses the device of claim 3.
Wondka is silent regarding wherein the skin sensor is a galvanic skin response sensor.
Westbrook teaches wherein a skin sensor can be a galvanic skin response sensor (see Paragraph 0096, indirect measurements can be used to monitor patient vitals; also see Paragraph 0037-0038, conductive sensors in a sensor strip 220 can be adhered to the user’s skin to provide EEG or pulse/oximetry sensor measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to have modified the skin sensor as taught by Christopher to be a galvanic skin response sensor, such as that taught by Westbrook, since a galvanic skin sensor is a known alternative to provide indirect measurement of patient vitals (Paragraph 0096, 0038).
Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Christopher (U.S Publication No. 2014/0238398 A1) and Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 13, in further view of Westbrook (U.S Publication No. 2010/0240982 A1).
Regarding claim 14, the modified device of Wondka discloses the device of claim 13.
Wondka is silent regarding wherein the skin sensor is a galvanic skin response sensor.
Westbrook teaches wherein a skin sensor can be a galvanic skin response sensor (see Paragraph 0096, indirect measurements can be used to monitor patient vitals; also see Paragraph 0037-0038, conductive sensors in a sensor strip 220 can be adhered to the user’s skin to provide EEG or pulse/oximetry sensor measurements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to have modified the skin sensor as taught by Christopher to be a galvanic skin response sensor, such as that taught by Westbrook, since a galvanic skin sensor is a known alternative to provide indirect measurement of patient vitals (Paragraph 0096, 0038).
Regarding claim 17, the modified device of Wondka discloses the device of claim 13.
Wondka is silent regarding wherein the monitoring device further includes a microphone configured to sense sound waves that are indicative of patient breathing, coughing, choking, or gagging.
Westbrook teaches a microphone (microphone 314, see Paragraph 0041) configured to sense sound waves that are indicative of patient breathing, coughing (see Paragraph 0041, the acoustic microphone may detect and recognize snoring or coughing/wheezing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to have included a microphone configured to sense sound waves that are indicative of patient breathing or coughing, such as that taught by Westbrook, in order to identify breathing disruptions from the obtained airflow data (Paragraph 0041).
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Christopher (U.S Publication No. 2014/0238398 A1) and Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 13, in further view of Koblanski (U.S Publication No. 2002/0115936 A1).
Regarding claim 15, the device of Harrison discloses the device of claim 13.

Koblanski teaches an accelerometer configured to sense vibrations transmitted by a tracheal tube (see Paragraph 0053, the accelerometer 40 is capable of sensing vibration in endotracheal tube 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Harrison to have included an accelerometer configured to sense vibrations from the tracheotomy tube, such as that taught by Koblanski, in order to detect movement of the tube and the trachea while the tube is located in the trachea (Paragraph 0053).
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wondka (U.S Publication No. 2011/0197885 A1) in view of Christopher (U.S Publication No. 2014/0238398 A1) and Harrison (U.S Publication No. 2012/0184799 A1), as applied to claim 13, in further view of Wall (U.S Patent No. 4,651,746 A).
	Regarding claim 18, the modified device of Wondka discloses the device of claim 13.
Harrison further teaches wherein monitoring device further includes a speaker and a light and wherein the microcontroller is configured to generate visual alerts that are emitted by the light (see Paragraph 0053, a visual alert may be displayed by the indicator lights with visual display 304 coupled to the microcontroller 302).
Wondka is silent regarding a speaker and wherein a microcontroller is configured to generate audible alerts that are emitted from the speaker.
Wall teaches a speaker and wherein a microcontroller is configured to generate audible alerts that are emitted from the speaker (see Col. 2 lines 19-62 and Col. 3 lines 46-64; The speaker 22 coupled to microprocessor 54 is capable of generating an alarm if the detected parameters are outside of normal ranges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wondka to have included a speaker and to have the microcontroller generate audible alerts emitted from the speaker, such as that taught by Wall, in order to alert the operator of serious conditions in the patient (Col. 3 lines 46-64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378.  The examiner can normally be reached on Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785